UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6862


MARGARET A. GILLIAM,

                Plaintiff - Appellant,

          v.

OFFICER   MCCOTTER;  UNIT   MANAGER  HUTCHERSON;  SERGEANT
SCHILLING; DOCTOR DUNSTON; DOCTOR MILLER; NURSE FORBES;
CAPTAIN HAYWOOD; WARDEN HARRIS; MR. ALEXANDER, Director of
Medical,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03301-F)


Submitted:   October 13, 2015             Decided:   October 16, 2015


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Gilliam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Margaret A. Gilliam appeals the district court’s judgment

dismissing    her   civil    rights    complaint   under   42     U.S.C.

§ 1915(e)(2)(B)(i) (2012).     We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.     Gilliam v. McCotter, No. 5:14-ct-

03301-F (E.D.N.C. May 18, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                   2